DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,14 and 17-20 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Suzuki (US 2019/0031283). Suzuki discloses a bicycle control device for a first communicator (OWC1) of a human-powered vehicle configured to establish one of a wireless communication and a wired communication with a second communicator (OWC2), the control device (22) comprising: 
a power supply controller (OPS1) configured to control a power supplying state of at least one of a first electric power source (battery, see Para. 0085) and a second electric power source (second battery, see Para. 0085) to supply electric power to the first communicator (OWC1) based on at least one of 
a power-source state of at least one of the first electric power source and the second electric power source, and a communication state between the first communicator and the second communicator (see Para. 0086).
Regarding claims 2 and 14, a detector/informing unit (DT, see Para. 0168) configured to detect the at least one of the power-source state and the communication state.
Regarding claim 17, further comprising a base member (head tube); and a movable member (handle levers for brakes) pivotally coupled to the base member about a pivot axis (axis of rotation of the levers).
Regarding claim 18, wherein the base member extends in a longitudinal direction and includes a first end portion configured to be coupled to a handlebar (see figure 1), a second end portion opposite to the first end portion in the longitudinal direction, and a grip portion (grip on the handlebar) provided between the first end portion and the second end portion.
Regarding claim 19, there is multiple communicators (WC1 To WC4).
Regarding claim 20, wherein the second communicator is coupled to at least one component (derailleur RD) of the human-powered vehicle, and the at least one component includes one of a gear changing device, a suspension, an adjustable seat post assembly, a brake device, a display device, and a drive assist unit (see Para. 0121).


Allowable Subject Matter
Claims 3-13,15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                         
/KEVIN HURLEY/Primary Examiner, Art Unit 3611